Citation Nr: 1744305	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the appellant's substantive appeal, he requested a Board hearing, which was scheduled for June 30, 2014.  However, in subsequent correspondence, it was noted that the Veteran requested that the hearing be canceled.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016).

This appeal was before the Board in January 2015 at which time it was remanded to obtain outstanding medical records and to provide the Veteran an appropriate VA examination to determine the nature and etiology of his gastrointestinal conditions.  Available medical records have been associated with the claims file.  The Board observes that the Veteran was not provided a VA examination as requested in the remand instructions.  Notwithstanding, in March 2017, a medical opinion was obtained.  The opinion was based on a review of the claims file and was supported by a detailed rationale.  In light of the foregoing, the Board finds that that there has been substantial compliance with the remand directives.  D'aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board observes that in the January 2015 decision, the issues of entitlement to service connection for scleroderma and asthma were remanded to provide the appellant and his representative a Statement of the Case (SOC).  A SOC was issued in May 2017.  However, the Veteran did not submit a substantive appeal following the issuance of the SOC.  Therefore, the issues are not before the Board at this time.

The Board also acknowledges that in the January 2015 Board decision, the issues of whether new and material evidence has been received to reopen the claims of service connection for a psychiatric disability and a skin disability and entitlement to VA compensation on behalf of A.T., the Veteran's son, based on exposure to contaminated water at Camp Lejeune were referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  The claims file contains no indication that the referred claims have been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's gastrointestinal disabilities were not present during active service, are not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current gastrointestinal disabilities are not related to his active service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2016)(amended March 14, 2017).  If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of 38 C.F.R. § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer.  38 C.F.R. § 3.309 (f) (2016)(amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017.  As the Veteran's claim was pending on March 14, 2017, the new amendments apply to this claim.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Service treatment records reveal that in April 1984, the Veteran presented for treatment with complaints of diarrhea that had persisted for 2 days and nausea.  Following evaluation, the Veteran was assessed with gastroenteritis.  The remaining service treatment records are negative for complaints or findings of a gastrointestinal disability.  At the Veteran's May 1984 military separation examination, clinical evaluation was normal in all pertinent respects.  In the accompanying report of medical history, the Veteran denied frequent indigestion and stomach, liver, or intestinal trouble.  

Military personnel records demonstrate that the Veteran was stationed at Camp Lejeune. 

Post-service VA medical records show treatment for a number of gastrointestinal disabilities.  However, the records do not suggest that the conditions are related to the Veteran's active service.  Notably, in an October 2001 medical record, the Veteran reported that he had vomited every morning for approximately 1 year.  

The Veteran underwent a VA examination in June 2012 at which time it was noted that the Veteran had been diagnosed with a hiatal hernia, esophageal stricture, and dysphagia.  At the time of the examination, the Veteran reported that he noted excess vomiting while in service, but did not recall when the condition began.  The examiner noted that there was only mention of acute gastroenteritis, but there were no entries in the service records of an esophageal condition.  Following evaluation of the Veteran and review of the claims file, the examiner determined that the Veteran's current gastrointestinal disabilities were not incurred in and are not related to service as demonstrated by the evidence of record.  

In lay statements provided in support of the Veteran's claim, it was noted that after active service, the Veteran had problems with his stomach and intestines.  Noted symptoms included vomiting and choking.  In a statement from the Veteran's wife, she reported that starting in 1997, she had seen the Veteran vomit in the morning.  In a statement from the Veteran's friend, he indicated that the Veteran's symptoms started 2 years after entrance into military service.  

In an October 2013 VA medical opinion, it was noted that the Veteran's diagnoses included esophageal stricture, hiatal hernia, GERD, acid reflux, and esophageal problems.  The examiner determined that there is no plausible connection between the diagnoses and the Veteran's exposure history.  He noted that benign esophageal and peptic strictures are usually related to acid reflux and the prevalence is 4-fold higher in alcoholism.  The Veteran's risk factors for GERD include hiatal hernia, NSAID use for chronic pain, narcotic use for pain control, remote alcoholism, and smoking.  In addition, Trilifan is an antipsychotic associated with esophageal dysmotility, adynamic ileus, constipation, obstipation, etc., which can slow the gut transit and make GERD worse.  The examiner also concluded that hiatal hernia is not known to be caused by solvent exposure.  He noted that while solvents in the form of alcohol abuse can be very irritating to the esophagus, the relationship of low dose environmental nonalcoholic solvent exposures to GERD and esophageal disorders is not known.

The examiner also noted that the National Academy of Sciences has determined that CLCW solvents are possibly associated with esophageal cancer, but not known to be associated with non-malignant esophageal and gastric conditions.  There are no environmental, toxicologic, or occupational studies which indicate that low dose solvent exposure of the type found at Camp Lejeune causes reflux, hiatal hernia, or gastrointestinal strictures based on literature review.  The examiner concluded that based on the lack of a positive association between health effects in the medical literature at the low levels found at Camp Lejeune and the presence of the gastrointestinal conditions, which are likely casually related to esophageal stricture and GERD (included hiatal hernia, NSAID use, narcotic use, and other documented conditions), it is not likely that the Veteran's esophageal or GERD disorder were caused by his exposure to CLCW.  The examiner referenced a number of applicable literature in support of his finding. 

An additional VA medical opinion was obtained in March 2017.  The examiner noted that although diagnoses of dysphagia, esophageal stricture, GERD, and esophagitis are confirmed, they are not caused by or related to exposure to CLCW.  The examiner noted that the Institute of Medicine conducted an extensive review of the literature, which looked at solvent exposure and an increased risk of various health effects.  The Committee report does not report on any studies that found an association between solvent exposure and the development of dysphagia, esophageal stricture, GERD, or esophagitis.  In fact, an electronic search of the report failed to identify a single reference to any of the conditions.  The National Research Council (NRC) of the National Academies published a study in 2009, which looked at the potential health effects of exposure to contaminated ground water at Camp Lejeune.  The report did not report on studies that found an association between solvent exposure and the development of dysphagia, esophageal stricture, GERD, or esophagitis.  The examiner noted that en electronic search of their report also failed to identify a single reference to any of the conditions.  Further, the agency for Toxic Substances and disease Registry website on health effects linked with solvent exposure at Camp Lejeune does not identify dysphagia, esophageal stricture, GERD, or esophagitis as reported health problems in people in any age group from any source of exposure to TCE, PCE, benzene, or VC.  

The examiner reported that the National Library of Medicine indicates that the causes of esophageal strictures include GERD, eosinophilic esophagitis, injuries caused by an endoscope, long-term use of nasogastric tube, swallowing substances that harm the lining of the esophagus, and treatment of esophageal varices.  With regard to dysphagia, the Mayo Clinic reported that known causes of dysphagia include achalasia, spasm, esophageal stricture, esophageal tumors, foreign bodies, esophageal rings, GERD, eosinophilic esophagitis, scleroderma, and radiation therapy.  Further, the National Institute of Diabetes and Digestive and Kidney Disease reported that factors that increase the risk of GERD include being overweight or obese, pregnancy, certain medications, and smoking regularly or exposure to secondhand smoke.  The examiner noted that the organizations failed to identify a single mention of any of the conditions being caused by solvent exposure.  

The examiner noted that in January 2017, ATSDR published "Assessment of the Evidence for the Drinking Water Contaminant at Camp Lejeune and Specific Cancers and Other Disease."  However, the agency did not address the solvents in relationship to dysphagia, esophageal stricture, GERD, or esophagitis, leading the examiner to conclude that there is no indication of such associations.  

The examiner noted that the Veteran's exposure to contaminated water at Camp Lejeune ended in 1983.  The earliest clinical records located for the Veteran that mention treatment for gastrointestinal problems, to include dysphagia, esophageal stricture, or esophagitis are dated from 2000 and 2001.  He determined that not only is there no indication that the Veteran suffered from these conditions very long prior to 2000, to the extent that medical treatment was required, but no literature was located that supports an association between solvent exposure and the common gastrointestinal problems, especially not 17 years after the exposure ceased.  In addition, the Veteran is overweight and has alcohol and nicotine dependency, all of which greatly increase his risk of esophageal and gastritic problems.  The examiner determined that based on all of these factors, the Veteran's gastrointestinal conditions did not begin while he was in service or within one year thereafter, and are not related to or caused by his exposure to contaminated water at Camp Lejeune.  

Analysis

The Veteran contends that his gastrointestinal disabilities are due to military service, specifically exposure to contaminated water at Camp Lejeune.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability.

As previously noted, governing law provides for presumptive service connection based on exposure to contaminated drinking water at Camp Lejeune in service for certain enumerated diseases for Veteran's who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307 (a)(7) (2016)(amended March 14, 2017).  

The Veteran's military personnel records indicate that he had the required service at Camp Lejeune.  Thus, he is presumed to have been exposed to contaminated water at Camp Lejeune.  However, the Veteran's diagnosed gastrointestinal disabilities are not listed as diseases associated with exposure to contaminated drinking water at Camp Lejeune.  As such, presumptive service connection is not warranted.  

Notwithstanding the foregoing legal presumptive provision, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

However, the probative evidence establishes that the Veteran's gastrointestinal disabilities did not manifest during active service or within the first post-service year.  In this regard, service treatment records are negative for treatment for a currently diagnosed gastrointestinal disability during military service.  While the Veteran was treated for gastroenteritis April 1984, it apparently resolved without residuals.  In so finding, the Board notes that at the time of the May 1984 military separation examination, clinical evaluation was normal and there was no indication of a gastrointestinal condition on clinical evaluation.  Additionally, the Veteran specifically denied frequent indigestion and stomach, liver, or intestinal trouble in the accompanying report of medical history.  Notably, the June 2012 VA examiner reviewed the records and determined that there was no indication in the service records of an esophageal condition.  

Further, there is also no indication that the Veteran's post-service gastrointestinal disabilities are related to any incident during service, to include exposure to contaminated water at Camp Lejeune.  Although post-service medical records demonstrate diagnoses of a number of gastrointestinal disabilities, the records do not suggest that the conditions are due to military service nor does the record otherwise contain any indication of a link between the Veteran's gastrointestinal disabilities and any incident in active duty.  As set forth above, in the October 2013 and May 2017 VA medical opinions, the examiners concluded that the appellant's current gastrointestinal disabilities are less likely than not related to his active military service.  The Board finds that the examiners' opinions are persuasive and assigns them significant probative weight.  In this regard, the examiners based their opinions on a review of the claims folder, the Veteran's history, and applicable medical research.  Moreover, they provided an explanation for their conclusions, explaining that no medical literature was located that supports an association between solvent exposure and the appellant's gastrointestinal problems.  Notably, the May 2017 VA examiner indicated that the Veteran's weight and alcohol and nicotine dependency greatly increased his risk of esophageal and gastritic problems.  Additionally, the examiner noted that there was no evidence of that the Veteran suffered from gastrointestinal conditions prior to 2000.  There is no medical opinion to contradict the examiners' findings.  In light of the foregoing, service connection on a direct basis is not warranted.

The Board has considered the lay statements of record from the Veteran and his friends indicating that his gastrointestinal symptoms persisted since service.  However, such statements are not supported by the evidence of record.  As noted above, the Veteran specifically denied gastrointestinal symptoms at separation.  In addition, in an October 2001 medical record, the Veteran reported that his symptoms began one year prior to seeking medical treatment.  The Board assigns more probative weight to the contemporaneous record than to the remote recollections of the Veteran and his friends.  

The Board acknowledges the Veteran's assertion that his gastrointestinal disabilities are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the gastrointestinal disabilities is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the Board finds that the most probative evidence shows that a gastrointestinal disability was not present during active service and that the current gastrointestinal disabilities are not related to the Veteran's active service.  For these reasons, the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


